— In a matrimonial action, the husband appeals from a purported order of the Supreme Court, Queens County (Berkowitz, J.), entered October 25, 1985, which denied his motion for an order granting him possession and ownership of the marital premises.
Appeal from the purported order dismissed (see, CPLR 2219, 5512 [a]).
Special Term did not sign an order in appealable form. Hence, no appeal lies to this court. Even if the order were in proper form, the absence of minutes makes it impossible for this court to pass upon the correctness of Special Term’s ruling. Consequently, if the appellant wishes to pursue this *97matter, it will be necessary for him to make a new application for the desired relief at Special Term. Niehoff, J. P., Rubin, Eiber and Kooper, JJ., concur.